                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

TIFFANY UNDERWOOD,

                        Plaintiff,
                                                      Case No. 18-CV-1527-JPS
v.

RUSS DARROW GROUP INC., RUSS
DARROW GREENFIELD LLC, and
RUSS DARROW DODGE LLC,

                        Defendants.


TIFFANY UNDERWOOD,

                        Plaintiff,                    Case No. 18-CV-1528-JPS
v.

RUSS DARROW DODGE LLC,                                                ORDER

                        Defendant.


         On February 18, 2019, the parties filed a joint stipulation of dismissal

of these actions with prejudice and without costs or fees assessed to any

party. (Docket #19). The Court will adopt that stipulation. See Fed. R. Civ.

P. 41(a)(1)(A)(ii).

         Accordingly,

         IT IS ORDERED that the parties’ joint stipulation of dismissal

(Docket #19) be and the same is hereby ADOPTED; these actions be and

the same are hereby DISMISSED with prejudice and without costs to any

party.
Dated at Milwaukee, Wisconsin, this 20th day of February, 2019.

                          BY THE COURT:



                          ____________________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                        Page 2 of 2
